***AMENDED

                                   CIVIL APPEALS CERTIFICATE
                                    To Be Filed with Court of Appeals
                                      TRIAL COURT NO.l5148B

MILTON TAYLOR                                                                 FILED IN
                                                              IN THE DISTRICT COURT
                                                                       4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                       10/27/2015 9:22:53 AM
VS                                                            KERR COUNTY,KEITH
                                                                            TEXASE. HOTTLE
                                                                                Clerk
THE CITY OF KERRVILLE AND THE STATE OF TEXAS
BRUCE CURY, in his official capacity only as the              216TH JUDICIAL DISTRICT
216tll District Attorney

****Date Notice of Appeal filed in Trial Court:          May 6th and October 15th , 2015

1. Has a motion for new trial been filed:        - -Yes         X       No

     Will a motion for new trial be filed:       - - -Yes        X       Unknown

2. Date of Judgment signed: OCTOBER 5TH , 2015

3. The Honorable N. KEITH WILLIAMS presided at trial.

4. The Appellant is represented by: E. BRUCE CURRY, BAR NO. 05268500
     200EARL GARRETT, SUITE 202 KERRVILLE, TX 78028 Phone: 8308964744

5. The Appellee is represented by: DOYLE WEAVER, BAR NO. 24000869
     843 SIDNEY BAKER STREET, SUITE 101 KERRVILLE, TX 78028
     Phone: 8308963000

6. Supersedeas Bond       - - - -was or      X    was not filed. Amt.$- - - - - - - - - - - - - -

7. Name & Address of Court Reporter: DANDY MIDDLETON, PO BOX 1082
      BOERNE, TX 78006 Phone: 2108275153

8. Type of Case: Bill of Review

Witness my hand this the 7TH day of OCTOBER, 2015

Robbin Burlew
            District Clerk




*** Amendment is filed based on another Notice of Appeal filed
                                           No. 15148A

MILTON E. TAYLOR, Plaintiff                           §             IN THE DISTRICT COURT
VS.                                                   §
THE CITY OF KERRVILLE, AND                            §             216TH ruDICIAL DISTRICT
THE STATE OF TEXAS, THROUGH                           §
BRUCE CURRY, in his official capacity                 §
only as the 216mDistrict Attorney                     §             KERR COUNTY, TEXAS

      WRITTEN NOTICE OF APPEAL FROM THE ORDER DATED OCTOBER 5,2015

         Now comes the State of Texas, by and through her District Attorney, in the above titled

and numbered cause, and gives notice of appeal from the order of the 216mJudicial District Court

on October 5,2015 granting the petitioner's Bill of Review and files Notice of Appeal from said

order to the Court of Appeals for the Fourth Supreme Judicial District of Texas, San Antonio,

Texas.

         WHEREFORE, PREMISES CONSIDERED, the State prays that this Notice of Appeal

be entered of record this date.




                                                     District Attorney
                                                     200 Earl Garrett Street, S 'e 202
                                                     Kerrville, Texas 78028
                                                     (830) 896-4744 telephone
                                                     (830) 896-2620 facsimile
                                                     SBN 05268500

                                                      ATTORNEY FOR THE STATE

                                  CERTIFICATE OF SERVICE
                                                               'I
                                                                !
       This is to certify that a true and correct copy of the foregoing Written Notice of Appeal
has been provided to Doyle Weaver. Attorney for Defendant, on this the /'         day of October.
2015.
 FllEO~ ~ 1£._=-71,)·06-
      ~ IJ(' .-: JZ.-!;~
         ROSSIN BURLEW       .
   D~oun~, rx
  S                    .-Deputy
                                            No. 15148A

MILTON E. T AYLOR, Plaintiff                            §                IN THE DISTRICT COURT
VS.                                                     §
THE CITY OF KERRVILLE, AND                              §                216m JUDICIAL DISTRICT
THE STATE OF TEXAS, THROUGH                             §
BRUCE CURRY, in his official capacity                   §
only as the 216rh District Attorney                     §                KERR COUNTY, TEXAS

                                             AFFIDAVIT

THE STATE OF TEXAS                      §

COUNTY OF KERR                         §

       BEFORE ME, the undersigned authority, on this day personally appeared E. BRUCE

CURRY, who after being by me duly sworn, upon his oath stated:

       "My name is E. BRUCE CURRY, and I am the District Attorney and prosecuting attorney

for the 2161h Judicial District, Kerr County, Texas, in the above styled and numbered cause. I

certify to the trial court that this appeal is not taken for purposes of delay but so that justice may

be done."

       Further Affiant sayeth not. 


        SIGNED this the     (if#: day of October, 2015. 





        SUBSCRIBED AND SWORN to before me on this the               I t..fI'- day of October, 20


                                                    ~tf;&4~.                                       

                                                        State of Texas